On Application for Behearing.
Fenner, J.
Independently of the technical objections noted in the opinion, our avoidance of the compromise might well rest upon the ground of the undue influence exercised upon and the unjust advantage taken of the plaintiff, an ignorant, weak-minded and suffering negro, by the astute agent of defendant, who, though advised that the plaintiff’s interests were under the protection of competent counsel in whose favor he had renounced the power of compromise, avoided the counsel, and sought the plaintiff in the seclusion of his sick room, and, by working on his credulity and his fears, extorted his consent to an unconscionable bargain.
*1007We have stricken from the opinion the quotation of certain testimony, which it now appears, though embodied in the record, had been ruled out. The error, in no manner, affects our conclusions.
Rehearing refused.